Citation Nr: 0216201	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-04 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than June 1996 for a 
grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

The Board of Veterans' Appeals (Board) initially notes that 
it previously remanded this matter in September 2002, so that 
the regional office (RO) could afford the veteran with his 
requested hearing before a member of the Board at the RO, as 
the Board had determined in August 2002 that the veteran had 
shown good cause for his failure to report for a previous 
hearing that had been scheduled for December 12, 2001.  
Thereafter, a September 13, 2002 letter from the RO to the 
veteran notified the veteran of a hearing set for October 8, 
2002.  (While a minimum of thirty days notice of a Board 
hearing is usually required, 38 C.F.R. § 19.76 (2001) 
provides that a new hearing on full notice is not required 
when the record reflects a previous rescheduling for good 
cause.)  A written notation on that date from the presiding 
member of the Board indicates that the veteran once again did 
not report.  Therefore, the Board finds that a reasonable 
effort was made to afford the veteran with his request 
hearing, and that further efforts to provide such a hearing 
are unnecessary.  

The Board further notes that to the extent that August 1999 
statement of the case and the August 2000 supplemental 
statement of the case addressed the issue of clear and 
unmistakable error (CUE) with respect to the Board decision 
of October 1984, the veteran is hereby advised that the Board 
has original jurisdiction over such claims under 38 C.F.R. 
§ 20.1400-1411 (2002), which requires that a claim of CUE as 
to a prior Board decision must enumerate the specific grounds 
on which the claim is based and be submitted to the Board for 
appropriate adjudication.  Thus, the Board finds that despite 
discussion contained within the August 1999 statement of the 
case and August 2000 supplemental statement of the case, the 
Board finds that it does not currently have jurisdiction to 
address the issue of whether the Board of decision contained 
CUE with respect to its denial of service connection for 
PTSD.  The Board additionally notes that the RO has not 
adjudicated a claim of CUE as to the September 1970 rating 
decision which originally denied service connection for a 
nervous disorder.  Consequently, this subject is also not a 
matter for current appellate consideration.  


FINDINGS OF FACT

1.  At the time of the adjudication of the veteran's original 
claim for service connection for a nervous disorder in 
September 1970, and later in October 1984, when the Board 
denied a January 1981 claim for an acquire psychiatric 
disorder, to include PTSD, the evidence of record did not 
demonstrate that the veteran had PTSD.

2.  The October 1984 Board decision determined that a 
Department of Veterans Affairs (VA) outpatient treatment 
record impression of PTSD considered in March 1981, was not 
confirmed upon further VA examination, and specifically found 
that the evidence at that time did not demonstrate that the 
veteran had PTSD.

3.  By a rating decision dated in September 1996, service 
connection for PTSD was granted and assigned a 100 percent 
evaluation, effective from June 3, 1996, the date of the 
veteran's application to reopen after final disallowance.

4.  A partial service efficiency report received after the 
October 1984 Board decision is either cumulative or 
redundant, or does not bear directly and substantially on the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's January 1981 claim for 
service connection for PTSD that was denied by the Board in 
October 1984. 






CONCLUSION OF LAW

The criteria for an effective date prior to June 3, 1996, for 
a grant of service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(c), 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that as the issue on a appeal 
is entitlement to an earlier effective date for the grant of 
service connection of a disability, it is an issue that will 
be determined as a matter of law and not evidence, and is 
therefore arguably not subject to the notice and/or 
development requirements of the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2002) (VCAA).  Similarly, to the extent that a partial 
service efficiency report received after a previous final 
Board decision does require new and material evidence 
analysis for earlier effective date purposes in this matter 
under 38 C.F.R. § 3.156(c) (2001), there is also language in 
the VCAA that implies the inapplicability of the VCAA to new 
and material cases prior to the reopening of the claim, and 
as will be shown more fully below, the Board does not find 
that there is sufficient basis to reopen the January 1981 
claim that was denied by the Board in October 1984.  However, 
despite the above-noted observations, the Board finds that 
the veteran has been provided with the law and regulations 
applicable to effective dates, and neither the veteran nor 
his representative have identified additional outstanding 
pertinent treatment records or other documents that are not 
already contained in the record or otherwise sufficiently 
addressed in records and documents in the claims file.  In 
addition, the Board finds that the August 1999 statement of 
the case and August 2000 supplemental statement of the case 
placed the veteran on notice that the applicable law and 
regulations simply did not justify entitlement to an earlier 
effective date for a grant of service connection for PTSD as 
a matter of law.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For direct service 
connection, the effective date is the day following 
separation from service or date entitlement arose if the 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(i).  

When new and material evidence (other than service department 
records) is received after a final disallowance, the 
effective date of the grant of service connection will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2002).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (2002).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

The veteran was separated from active service in September 
1970, and during that same month, he filed his original claim 
for VA benefits, which included a claim for service 
connection for a nervous disorder.  This is the earliest date 
from which the veteran asserts that service connection for 
PTSD is warranted.

A September 1970 rating decision denied service connection 
for a nervous disorder, finding that there was no current 
diagnosis of any such disability.

Thereafter, the veteran filed his first application to reopen 
the claim for service connection for an acquired psychiatric 
disorder, now to include PTSD, in January 1981.  April 1981, 
November 1982, and July 1983 rating decisions again denied 
the claim, and following an appeal to the Board, an October 
1984 Board decision determined that a VA outpatient treatment 
record impression of PTSD considered in March 1981, was not 
confirmed upon further VA examination, and specifically found 
that the evidence at that time did not demonstrate that the 
veteran had PTSD.

An October 1984 VA hospital discharge summary was 
subsequently received by the RO that identified a diagnosis 
that included possible "PTSS," and this, together with a 
narrative statement from the veteran, was found insufficient 
in January 1985 to warrant any change in the previous denial 
of service connection for PTSD.  While this determination was 
not appealed and therefore also became final, for the purpose 
of this decision, the Board will consider entitlement to an 
earlier effective date based on the last final Board 
decision.

Thereafter, an application to reopen the veteran's claim for 
service connection for PTSD was received on June 3, 1996, and 
documents in support of the claim ultimately included medical 
evidence of a diagnosis of PTSD and a June 1970 partial 
service efficiency report that included the comments by the 
rater that although the veteran questioned orders towards the 
end of his detachment's existence, this was due to constant 
combat operations and the strain.  The rater went on to 
recommend that the veteran not be sent to the field anymore 
during this tour of duty.

By a rating decision dated in September 1996, service 
connection for PTSD was granted and assigned a 100 percent 
evaluation, effective from June 3, 1996, the date of the 
veteran's application to reopen after final disallowance.

At the veteran's personal hearing in August 2000, the veteran 
testified that he believed that his symptoms of PTSD began in 
Vietnam (transcript (T.) at pp. 1-2).

The Board has reviewed the evidence of record and again notes 
that except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  In addition, when new and material evidence is 
received after a final disallowance, the effective date of 
the grant of service connection will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later, unless the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, in which case 
the former decision will be reconsidered by the adjudicating 
agency of original jurisdiction.  38 C.F.R. § 3.156(c).

Thus, while the Board would ordinarily be unable to consider 
changing a previous Board decision without a finding of CUE 
(an issue that is not currently before the Board), in the 
case of a service department report, the Board recognizes 
that 38 C.F.R. § 3.156(c) provides an alternative basis for 
reopening that previous final denial.  However, 38 C.F.R. 
§ 3.156(c) further requires that the service department 
report be new and material, and as was noted above, the 
Board's denial of service connection for PTSD in October 1984 
was predicated on the finding that a VA outpatient treatment 
record impression of PTSD considered in March 1981, was not 
confirmed upon further VA medical examination, and that the 
medical evidence that was then of record did not demonstrate 
that the veteran had PTSD.  Since the subject partial service 
efficiency report is not prepared by a physician and does not 
reflect a diagnosis of PTSD or any psychiatric disorder, the 
Board does not find that it constitutes new and material 
evidence with respect to the Board's previous decision of 
October 1984.  

More specifically, the Board finds that the partial service 
efficiency report received after the October 1984 Board 
decision is either cumulative or redundant, or does not bear 
directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's January 1981 claim for service connection for PTSD 
that was denied by the Board in October 1984.  

In summary, the Board must conclude that there was no claim 
pending prior to June 3, 1996, pursuant to which compensation 
benefits conceivably could have been granted, and that the 
one possible exception relating to service department reports 
does not apply in the instant case.  Thus, the correct 
effective date in this case is June 3, 1996, the date of 
receipt of claim.  


ORDER

Entitlement to an effective date earlier than June 3, 1996, 
for a grant of service connection for PTSD is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

